DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 11/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-2, 4, 15-19 and 22 are rejected under 35 U.S.C. 103 as being obvious over Cho et al. (PG Pub 2015/0145808; hereinafter Cho).
Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


    PNG
    media_image1.png
    638
    638
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 2, Fig. 3 Fig. 5 and Fig. 7 (Fig. 2 and Fig. 7 are provided above), Cho teaches a display panel (title), comprising: 
a first substrate 110; 
a light emitting device 370 on the first substrate (see Fig. 7), the light emitting device configured to emit light (para [0055]); 

at least one light transmitting portion in the light shielding layer, the light transmitting portion 430 being configured to allow the light, which is emitted from the light emitting device and reflected by the touch body, to pass through the light transmitting portion and irradiate onto an optical sensor (see Fig. 5 and para [0058]), 
wherein the light shielding layer is electrically connected to a signal terminal for supplying a designated potential signal (para [0060]).  
Regarding claim 2, refer to the cited figures above, Cho teaches the display panel comprises a display area TA and a non-display area PA (see Fig. 3), the display panel further comprises a signal access terminal 460 in the non-display area, and the signal terminal for supplying the designated potential signal comprises the signal access terminal (see Fig. 3 and para [0062-0075]).  
Regarding claim 4, refer to the cited figures above, Cho teaches the signal access terminal 460 supplies the designated potential signal, the signal access terminal is located in a same layer as the light shielding layer (see Fig. 3), and the light shielding layer is electrically connected to the signal access terminal through a first electrical connection line (para [0075-0080]).  
Regarding claim 15, refer to the cited figures above, Cho teaches an orthographic projection (annotated “ortho projection” in Fig. 2 above) of the light shielding layer 500 on the first substrate 110 falls into the display area (see Fig. 2).  
Regarding claim 16, refer to the cited figures above, Cho teaches an orthographic projection  of a combination of the light shielding layer (annotated “ortho projection” in Fig. 2 above) and the at least one light transmitting portion (nested within 410,420 on the first substrate 110 coincides with the display area (see Fig. 2).    
Regarding claim 17, refer to the cited figures above, Cho teaches the light transmitting portion 430 comprises a transparent material (para [0068]; “SiOx”), or the light transmitting portion comprises a light transmitting hole.  
Regarding claim 18, refer to the cited figures above, Cho teaches at least one optical sensor (para [0058]), wherein the at least one optical sensor is disposed on a side of the light shielding layer distal to the light emitting device (see Fig. 2), and the at least one optical sensor isFirst Named Inventor: Hao ZhangApplication No.: -7-configured to receive the light passing through the light transmitting portion (see Fig. 2 and para [0058]).  
Regarding claim 19, refer to the cited figures above, Cho teaches the display panel comprises a plurality of light transmitting portions 430 and a plurality of optical sensors (para [0058] and see Fig. 5), and orthographic projections of the plurality of light transmitting portions on the first substrate fall within orthographic projections of the plurality of optical sensors on the first substrate (see Fig. 2), respectively.  
Regarding claim 22, refer to the cited figures above, Cho teaches the display panel according to claim 1 (see claim 1 above).

Allowable Subject Matter
2.	Claims 3 and 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 3 is fully incorporated into the base claim 1.  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, the driving transistor comprises a gate electrode, a source electrode and  a drain electrode, the drain electrode is electrically connected to a first potential signal line, and the source electrode is electrically connected to the first electrode of the light emitting device, and the second electrode of the light emitting device is electrically connected to a second potential signal line; and wherein the signal terminal for supplying the designated potential signal comprises at least one of the first potential signal line, the source electrode of the driving transistor or the second potential signal line
Claims 5-14 would be allowable, because they depend on allowable claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                             

/KYOUNG LEE/Primary Examiner, Art Unit 2895